Citation Nr: 1630594	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for benign prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to September 1970.  

These matters come before the Board of Veterans' Appeals on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issues of sleep apnea, hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection has been established for malignant growths of the genitourinary system.


CONCLUSION OF LAW

The criteria for service connection for post-operative benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).

The Veteran contends that his benign prostatic hypertrophy is related to service.  As the Veteran was service connected for prostate cancer and erectile dysfunction in December 2014, the Board finds that service connection for benign prostatic hypertrophy is warranted.  In this regard, a December 2014 VA examination resulted in an opinion that the Veteran's erectile dysfunction was attributable to among other things, the residuals of prostate cancer.  Considering the evidence of record, the Board finds that the diagnosis of benign prostatic hypertrophy is part and parcel to the Veteran's currently service-connected prostate disability.  Therefore, giving the Veteran the benefit of the doubt, service connection is warranted for benign prostatic hypertrophy.

ORDER

Service connection for benign prostatic hypertrophy is granted.


REMAND

Remand is required for further evidentiary development before appellate review may proceed on the Veteran's claims for service connection for sleep apnea, hearing loss and hypertension. 

With respect to the sleep apnea, the Veteran recalled a sleepwalking incident that occurred while he was on active duty.  See the April 2011 VA PTSD examination.  The examiner noted that the Veteran has sleep impairment chronic initial and middle insomnia.  The Board finds that there is such a duty regarding the secondary service connection claim.  At the time of this examination, the examiner should also address direct service connection.  Upon remand, the AOJ should also issue a VCAA letter that addresses secondary service connection.

Regarding hypertension, the Veteran contends that he did not have hypertension until he served in the military.  The medical evidence shows that the Veteran was diagnosed with hypertension for which he was prescribed medication.  A VA examining is required to determine whether the Veteran's hypertension is related to his military service.

Lastly, a VA examination is required to determine the etiology of the Veteran's bilateral hearing loss.  In a May 2008 VA treatment note, the examiner reported that the Veteran has hearing problems at times and he is tested yearly at work because he works around machinery.  Upon remand, the employment records, to include the yearly audiological tests should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.

2.  Contact the Veteran and attempt to obtain releases of consent to obtain hearing test results from his place of employment (referenced in the May 2009 VA treatment record).  If the Veteran provides consent releases, then follow appropriate steps to obtain the private employment hearing test results.  The Veteran and his representative should be informed of any failure to obtain additional records and given an opportunity to furnish any records in his possession.

3.  Issue a VCAA notification letter regarding the issue of secondary service connection for sleep disability.

4.  After completing directives #1-#3, schedule the Veteran for a VA examination to determine the etiology of any current bilateral hearing loss.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  If private hearing tests results were obtained, then the VA examiner should review the test results.  (If the test results are provided in a graph form only, then the examiner is requested to convert these graph results to puretone threshold results in decibels, if possible).

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the hearing loss is attributable to service?

The examiner should specifically consider the Veteran's lay testimony.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing directives #1-#3, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the sleep disability is attributable to service?

(b) If the answer to (a) is no, is it at least as likely as not (i.e., 50 percent or greater probability) that the sleep disability was caused or aggravated the service-connected PTSD?

The examiner should specifically consider the Veteran's lay testimony.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing directives #1-#3, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the hypertension is attributable to service, to include herbicide exposure?

The examiner should specifically consider the Veteran's lay testimony.

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for sleep apnea (to include on a secondary basis), hearing loss and hypertension on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


